

115 HR 3665 IH: South Florida Clean Coastal Waters Act of 2017
U.S. House of Representatives
2017-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3665IN THE HOUSE OF REPRESENTATIVESAugust 25, 2017Mr. Mast introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia to develop a plan for
			 reducing, mitigating, and controlling harmful algal blooms and hypoxia in
			 the Greater Everglades region, and for other purposes.
	
 1.Short titleThis Act may be cited as the South Florida Clean Coastal Waters Act of 2017. 2.Greater Everglades harmful algal blooms and hypoxia assessment and action plan (a)In generalThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (Public Law 105–383; 16 U.S.C. 1451 note) is amended—
 (1)by redesignating sections 605 through 609 as sections 606 through 610, respectively; and (2)by inserting after section 604 the following:
					
						605.Greater everglades harmful algal blooms and hypoxia
 (a)Integrated assessmentNot later than 18 months after the date of enactment of South Florida Clean Coastal Waters Act of 2017, the Task Force, in accordance with the authority under section 603, shall complete and submit to Congress and the President an integrated assessment that examines the causes, consequences, and potential approaches to reduce harmful algal blooms and hypoxia in the Greater Everglades region, and the status of, and gaps within, current harmful algal bloom and hypoxia research, monitoring, management, prevention, response, and control activities that directly impact the region by—
 (1)Federal agencies; (2)State agencies;
 (3)regional research consortia; (4)academia;
 (5)private industry; and (6)nongovernmental organizations.
								(b)Plan
 (1)In generalNot later than 2 years after the date of enactment of the South Florida Clean Coastal Waters Act of 2017, the Task Force shall develop and submit to Congress a plan, based on the integrated assessment under subsection (a), for reducing, mitigating, and controlling harmful algal blooms and hypoxia in the Greater Everglades region.
 (2)ContentsThe plan shall— (A)address the monitoring needs identified in the integrated assessment under subsection (a);
 (B)develop a timeline and budgetary requirements for deployment of future assets; (C)comprehensively analyze how South Florida Ecosystem Restoration efforts may affect the distribution, magnitude, duration, and frequency of harmful algal blooms and hypoxia events within the region;
 (D)assess the effect of the Lake Okeechobee Regulation Schedule and the Army Corps of Engineers’ management of lake levels, including release timing, duration, and flow rates, on the distribution, magnitude, duration, and frequency of harmful algal blooms and hypoxia events within the region;
 (E)identify requirements for the development and verification of Greater Everglades harmful algal bloom and hypoxia models, including—
 (i)all assumptions built into the models; and (ii)data quality methods used to ensure the best available data are utilized; and
 (F)propose a plan to implement a remote monitoring network and early warning system for alerting local communities in the region to harmful algal bloom risks that may impact human health.
 (3)RequirementsIn developing the plan, the Task Force shall— (A)coordinate and consult with the State of Florida, and affected local and tribal governments;
 (B)consult with representatives from regional academic, agricultural, industry, and other stakeholder groups;
 (C)ensure that the plan complements and does not duplicate activities conducted by other Federal or State agencies, including the South Florida Ecosystem Restoration Task Force;
 (D)identify critical research for reducing, mitigating, and controlling harmful algal bloom events and their effects;
 (E)evaluate cost-effective, incentive-based partnership approaches; (F)ensure that the plan is technically sound and cost-effective;
 (G)utilize existing research, assessments, reports, and program activities; (H)publish a summary of the proposed plan in the Federal Register at least 180 days prior to submitting the completed plan to Congress; and
 (I)after submitting the completed plan to Congress, provide biennial progress reports on the activities toward achieving the objectives of the plan.
 (c)Greater evergladesIn this section, the term Greater Everglades means— (1)all lands and waters within the administrative boundaries of the South Florida Water Management District;
 (2)regional coastal waters including, but not limited to, Biscayne Bay, the Caloosahatchee Estuary, Florida Bay, and the Indian River Lagoon; and
 (3)the Florida Reef Tract.. (b)Clerical amendment and correctionThe table of contents in section 2 of the Coast Guard Authorization Act of 1998 (Public Law 105–383) is amended by striking the items relating to title VI and inserting the following new items:
				
					
						Title VI—Harmful Algal Blooms and Hypoxia
						Sec. 601. Short title.
						Sec. 602. Findings.
						Sec. 603. Assessments.
						Sec. 603A. National Harmful Algal Bloom and Hypoxia Program.
						Sec. 603B. Comprehensive research plan and action strategy.
						Sec. 604. Northern Gulf of Mexico hypoxia.
						Sec. 605. Greater Everglades harmful algal blooms and hypoxia.
						Sec. 606. Great Lakes hypoxia and harmful algal blooms.
						Sec. 607. Effect on other Federal authority.
						Sec. 608. Definitions.
						Sec. 609. Authorization of appropriations..
			